Citation Nr: 0723080	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1961 to March 
1966.  He died on May [redacted], 1998.  The appellant claims to be 
his widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 Administrative Decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.

The appellant testified in support of this claim at hearings 
held before a Decision Review Officer at the RO in February 
2006, and before the undersigned Veterans Law Judge in 
Washington, D.C., in April 2007.   


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The veteran and the appellant lived together in 
California from November 1984 to April 1985, at which time a 
child was conceived.  

3.  The veteran died in May 1998.

4.  The appellant was not the lawful spouse of the veteran at 
the time of his death.  

5.  Common law marriage is not recognized as valid in the 
state of California.  

6.  While living together, the appellant and the veteran did 
not hold themselves out as husband and wife and there is no 
evidence of record that they were generally accepted as such 
in the community in which they lived.

7.  The appellant did not enter into the purported common law 
marriage without knowledge of a legal impediment to such 
marriage. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 
103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to her 
claim such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the appellant in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In this case, the RO provided the appellant VCAA notice on 
her claim by letters dated August 2004 and November 2004, the 
first before initially deciding that claim in a rating 
decision dated November 2004.  The timing of such notices 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The collective content of such notices considered in 
conjunction with the content of a letter the RO sent to the 
appellant in December 2006 also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the aforementioned notice letters, the RO acknowledged the 
appellant's claim, notified the appellant of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed her of VA's duty to 
assist, and indicated that it was developing her claim 
pursuant to that duty.  The RO also provided the appellant 
all necessary information on effective dates.  As well, it 
identified the evidence it had received in support of the 
appellant's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the appellant in obtaining all outstanding evidence 
provided she identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the appellant's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the appellant to identify or send directly to VA all 
requested evidence and information.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  After contacting the 
appellant, however, she did not identify any such records to 
secure.  The appellant does not now claim that there is any 
outstanding evidence that needs to be obtained before the 
Board proceeds in adjudicating her claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence she should submit to substantiate 
her claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The appellant contends that she is entitled to VA death 
benefits based on her status as a surviving spouse of a 
veteran.  She acknowledges that, prior to the veteran's 
death, they did not legally marry.  However, she argues that 
they had a common law marriage, which involved them living 
together from September 1984 to May 1985, at which time they 
conceived a child, and then separating due to the veteran's 
misconduct.  Allegedly, after living with the veteran for 
less than a year, she moved out of state because he was 
abusing her verbally and physically and she wanted a safer 
environment in which her child could grow.  She contends 
that, five years after their child was born, the veteran 
called her and asked her to move to California and marry him 
legally.  She reportedly did not go because she did no want 
to subject herself or her son to more abuse.  The appellant 
takes issue with California's law, which fails to recognized 
common law marriages; she argues that it is archaic and 
should be amended to acknowledge the nature of modern 
relationships.

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2006).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2006).  The requirement that there 
must be continuous cohabitation from the date of marriage to 
the date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  Temporary separations that 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason that did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

A spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. 
§ 101(31) (West 2002); 38 C.F.R. § 3.50 (2006).  Spouse is a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (2006).  38 C.F.R. § 3.50(a) (2006).  
Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (2006).

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or 
more before the veteran died or existed for any period of 
time if a child was born of the purported marriage; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits. 
38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2006).  
If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary. 38 
C.F.R. § 3.205(c).  See Colon v. Brown, 9 Vet. App. 104 
(1996).

In this case, the evidence does not show, and the appellant 
does not allege, that she and the veteran were legally 
married in a church or by an official authorized by the state 
to preside over a marriage.  The Board thus finds that the 
appellant was not the lawful spouse of the veteran at the 
time of his death.  

Rather, and as previously indicated, the appellant's claim is 
premised on the theory that she and the veteran had a common-
law marriage, which began in September 1984.  Common law 
marriage is not recognized as valid in the state of 
California; however, as noted above, such a legal impediment 
may be overcome and the marriage deemed legal if certain 
criteria are met.  

The appellant has submitted the following evidence in support 
of her assertion that she had a common-law marriage with the 
veteran: (1) her son's birth certificate, a note from 
Medicaid referring to a bill for her son's birth, and 
documentation from VA; (2) the veteran's death certificate; 
(3) a receipt from UPS; (4) copies of letters and an envelope 
sent to the appellant and veteran from the veteran's sister-
in-law and the appellant's brother; (5) copies of letters 
sent from the veteran to the appellant in September 1984 and 
February 1985; and (6) a copy of a photograph the veteran 
allegedly signed and gave to the appellant during his 
lifetime; it includes the notation, "To [redacted], my Helen of 
Troy."

This evidence confirms that the veteran and the appellant 
lived together in California from November 1984 to April 
1985, at which time a child was conceived.  More 
specifically, one letter from the veteran indicates that the 
appellant was living outside of California in September 1984.  
The receipt from UPS confirms that the appellant's belongings 
were shipped to the veteran's address in California in 1984.  
The copies of letters and an envelope from the veteran's 
sister-in-law and the appellant's brother confirm that the 
veteran and appellant were living at the same address in 
October 1984.  The appellant's son's birth certificate and 
documentation from VA confirm that the appellant and the 
veteran conceived a child in late 1984.  

This evidence does not corroborate that the appellant and 
veteran lived together as spouses.  In various letters, 
neither party referred to the other as a spouse.  Moreover, 
no family member acknowledged such a relationship.  The 
appellant has not submitted an affidavit or certified 
statement from any individual indicating that the appellant 
and veteran held themselves out as husband and wife and/or 
were generally accepted as such in the community in which 
they lived.  In fact, in certain written statements and 
during her hearings, the appellant admitted that it was 
always the veteran's and appellant's intent to marry, but 
given the veteran's mental status, financial difficulties and 
abusive nature, they never did so.  Certainly the veteran did 
not consider himself a common law spouse.  According to VA 
correspondence dated during his lifetime, he was single.  
According to his death certificate, he had no surviving 
spouse.  

In addition, the appellant never testified or submitted a 
written statement indicating that, in September 1984, she 
believed she had entered into a common law marriage with the 
veteran and had no knowledge of the fact that California did 
not recognize such a marriage as valid.  Rather, she 
acknowledged the legal impediment and maintained that it was 
archaic.  Given the foregoing, the Board finds that the 
appellant did not enter into the purported common law 
marriage without knowledge of a legal impediment to such 
marriage.  Based on this finding, the appellant's alleged 
common law marriage may not be deemed valid.  

The criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA benefits have not been met.  The appellant's claim for 
that benefit must therefore be denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


